Name: Commission Regulation (EEC) No 3122/85 of 6 November 1985 supplementing Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: Europe;  farming systems;  economic policy
 Date Published: nan

 No L 297/ 12 Official Journal of the European Communities 9 . 11 . 85 COMMISSION REGULATION (EEC) No 3122/85 of 6 November 1985 supplementing Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities, and in particular Article 396 thereof, Whereas Annex I to Commission Regulation (EEC) No 1 859/82 ('), as last amended by Commission Regulation (EEC) No 3368/84 (2), should be supplemented for the new Member States by the number of returning holdings to be selected by division, HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 1859/82, the table is hereby supplemented as follows : Number of returning holdings Reference Number Name of division Accounting years 1986 1987 1988 1989 1990onwards SPAIN Galicia Asturias Cantabria Pais Vasco Navarra La Rioja Aragon CataluÃ ±a Baleares Castilla-Leon Madrid Castilla-La Mancha Comunidad Valenciana Murcia Extremadura Andalucia Canarias 500 505 510 515 520 525 ' 530 535 540 545 550 555 560 565 570 575 580 600 350 250 400 450 400 650 650 300 2 000 300 1 400 750 400 800 2 000 300 12 000Total Spain 12 000 13 000 14 000 15 000 (  ) OJ No L 205, 13 . 7. 1982, p . 5 . (2 OJ No L 313 , 1 . 12 . 1984, p . 40 . 9 . 11 . 85 Official Journal of the European Communities No L 297/ 13 Reference Number Number of returning holdings Name of division Accounting years 1986 1987 1988 1989 1990onwards \ PORTUGAL 610 Entre Douro e Minho e da Beira Litoral 500 620 Tras-os-Montes e da Beira Interior 300 630 640 650 Ribatejo-Oeste Alentejo e do Algarve Azores e da Madeira 500 300 200 Total Portugal 1 800 2 100 2 400 2 700 3 000 The distribution of returning holdings for the accounting years after 1986 will be established subsequently. Article 2 This Regulation shall enter into force 1 January 1986 subject to the entry into force of the Treaty concerning the Accession of Spain and Portugal . It shall apply from the 1986 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1985 . For the Commission Frans ANDRIESSEN Vice-President